SUMMARY ORDER
Defendant-Appellant Marco Fidel Cas-tellar appeals from an order of the United States District Court for the Southern District of New York (Rakoff, J.) denying his motion to quash the government’s request for financial disclosure pertaining to the restitution component of his sentence.
28 U.S.C. § 1291 provides that “[t]he courts of appeals ... shall have jurisdiction of appeals from all final decisions of the district courts of the United States.” Generally, a district court’s decision to compel compliance with a subpoena is not a final decision and therefore is not immediately appealable; to obtain review, the subpoenaed party “must defy the district court’s enforcement order, be held in contempt, and then appeal the contempt order, which is regarded as final under § 1291.” In re Air Crash at Belle Harbor, N.Y. on Nov. 12, 2001, 490 F.3d 99, 104 (2d Cir.2007) (internal quotation marks omit*711ted). Castellar’s appeal is premature because he sought relief in the district court before a subpoena had even been issued, much less enforced.
For the foregoing reasons, this appeal is DISMISSED.